DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. § 119(e) with reference to Application Number:  62/834,551 filed on 4/16/2019.
Claim Objections
Claims objected to because of the following informalities: 
In claim 3, line 2: “comprising” should be corrected to --comprises--
In claim 5, lines 2: “opening” should be corrected to --exit-- to be consistent with the term used in claim 1 
In claim 7, line 2: “the shoulder strap of body, and connect by a cable” should be corrected to --the shoulder strap of the body, and is connected by a cable--
In claim 12, line 2: “with exit” should be corrected to --with an exit--  
In claim 21, line 2: “the shoulder strap of body, and connect by a cable” should be corrected to --the shoulder strap of the body, and is connected by a cable--
In claim 26, lines 2-3: “with an cable exit to replace the massage head and for cable to go through” should be corrected to -- with a cable exit to replace the massage head and for the cable to go through--
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 9-10, 11, 15, 16, and 27-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the function control board" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The limitation should be corrected to --a function control board--.
Claims 10, 23, and 24 recite the limitation "the function control board" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The limitation should be corrected to --a function control board--.
Claims 11 and 25 recite the limitation "a third cable" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if there is a second cable that should be previously recited or how many cables are intended to be claimed.  
Claims 15 and 29 recite the limitation "the fast connector" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The limitation should be corrected to --a fast connector--.
Claims 16 and 30 recites the limitation “wherein the body and the substantially closed storage space area detachable panel of the body”. It is unclear how the body itself is datable from the body. The limitation should be clarified to either remove the first recitation of “the body” or otherwise clarify what is meant by the limitation. Claims 27-30 rejected on the same grounds due to their dependency. 
Claim 30 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 depends from claim 16 and recites the exact same limitations, failing to further limit the subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 12-13, 16, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shockley et al. (US PGPub 2016/0095782) in view of Thiel et al. (US PGPub 2016/0118634).
Regarding claim 1, Shockley teaches a massaging apparatus system (see abstract and Fig. 11) with a convenient replaceable control circuit (Fig. 11, 650; see paragraph 96, control unit is replaceable with ‘convenient’ being a subjective term), comprising,
A body (Fig. 1, 600);
At least one massage head (see Fig. 5, oscillators 110);
A control circuit (Fig. 11, 650); and
A substantially closed storage space having at least one exit (see paragraph 96, controller placed within the container so it has at least one exit), wherein the control 
Wherein the control circuit has at least one cable connecting with the at least one massage head (Fig. 11, cable 670 connects the controller to the massage heads of the oscillators),
Wherein the cable goes through the at least one exit and has at least one fast connector which connects and disconnects the control circuit and massage head (see paragraph 104 and Fig. 11, with the controller in a container, the cable exits through the container; the cables are easily connected/disconnected).
Shockely does not teach wherein the substantially closed storage space has at least one exit with a width of at least 10mm.
However, Theil teaches an analogous wearable vest (see Fig. 8) with a storage space for components (see paragraph 2; see Fig. 8, pouch 110) wherein the substantially closed storage space has at least one exit with a width of at least 10mm (see Fig. 1; see paragraph 126-128, the pouch has opening 116 and is designed to hold a battery about 9.75 inches long and about 8.6 inches wide, so the opening is at least 10 mm wide).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the closed storage space of Shockely to have an exit with a width of at least 10mm for the purpose of having an opening wide enough to accommodate typical electronic sizes for easy replacement of components.
Regarding claim 2, Shockley, as modified, further teaches wherein the body has a power source storage space and a power source (see Fig. 11, battery 660; see paragraph 96, battery 
Regarding claim 3, Shockley, as modified, teaches all previous elements of the claim as stated above. Shockley does not explicitly disclose wherein the substantially closed storage space further comprises a second exit, and the cable goes through the second exit.
However, Theil teaches an analogous wearable vest (see Fig. 8) with a storage space for components (see paragraph 2; see Fig. 8, pouch 110) wherein the substantially closed storage space comprises a second exit (fig. 2, 120), and the cable goes through the second exit (see fig.2, cable 152 goes through second exit 120; see paragraph 25).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the closed storage space of Shockley to have a second exit for the cable, as taught by Theil, for the purpose of allowing the cable to connect to the controller through the container while still having the container closed, protecting the controller from the elements.
Regarding claim 4, Shockley further teaches wherein the exit of the substantially closed storage space has a fastener to secure the opening (see paragraph 96, zipper or closure flap used to close the opening).
Regarding claim 6, Shockley further teaches a function control board in communication with the control circuit (see paragraph 63, a touchpad may be used to input controls to the control circuit, a touchpad being a board used to control the functions of the device).
Regarding claim 12, Shockley further teaches the body comprising a second substantially closed storage space with exit to replace the massage head and for the cable to go through (see paragraph 96; see also Fig. 24 showing the massage heads in containers and cables connected therethrough).
Regarding claim 13, Shockley, as modified by Thiel, further teaches wherein the cable connecting to the control circuit can be removed from the exit to disconnect the cable from the control circuit and replace the control circuit (see Shockley paragraph 104; see Thiel paragraph 26 and Fig. 2, the ends of the cables are disconnect-able to allow replacement of the unit within).
Regarding claim 16, Shockley, further teaches wherein the body and the substantially closed storage space are a detachable panel of the body (see paragraph 96; see also Fig. 11 and 25; the containers may be attached via hook and loop to the vest body).
Regarding claim 27, Shockley, as modified by Thiel, further teaches wherein the cable connecting to the control circuit can be removed from the exit to disconnect the cable from the control circuit and replace the control circuit (see Shockley paragraph 104; see Thiel paragraph 26 and Fig. 2, the ends of the cables are disconnect-able to allow replacement of the unit within). 
Regarding claim 30, Shockley, further teaches wherein the body and the substantially closed storage space are a detachable panel of the body (see paragraph 96; see also Fig. 11 and 25; the containers may be attached via hook and loop to the vest body).
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Shockley et al. (US PGPub 2016/0095782) in view of Thiel et al. (US PGPub 2016/0118634) as applied to claim 1 above, and further in view of Lamarque (US PGPub 2006/0218692).
Regarding claim 5, Shockley, as modified, teaches all previous elements of the claim as stated above. Shockley does not teach wherein the substantially closed storage space opening be made by elastic material.
However, Lamarque teaches an analogous wearable therapeutic device (see abstract and Fig. 1) with substantially closed storage spaces for components (see Fig. 1, pockets 28-36; see paragraph 23) wherein the openings are made by elastic material (see paragraph 11).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the storage space of Shockley to have elastic openings, as taught by Lamarque, for the purpose of allowing the user to easily open and close the space to remove the device (see paragraph 11 of Lamarque).
Claims 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Shockley et al. (US PGPub 2016/0095782) in view of Thiel et al. (US PGPub 2016/0118634) as appled to claim 1 above, and further in view of Raviv (US PGPub 2012/0186000).
Regarding claim 7, Shockley, as modified, teaches all previous elements of the claim as stated above. Shockley does not teach wherein the function control board is located in the shoulder strap of the body, and is connected by a cable extended from the substantially closed storage space.
However, Raviv teaches an analogous wearable system with a convenient replaceable control unit (see abstract, see Fig. 2, the wearable has a pocket to easily place a control unit 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the touchpad of Shockley, to be located in the shoulder of the body, as taught by Raviv, for the purpose of placing the touchpad in a convenient location for the user to access. As modified, Shockley further teaches wherein the control unit is connected by a cable extended from the substantially closed storage space (see Fig. 11 of Shockley, a cable extends from the storage space of the controller to connect to components; see paragraph 42 of Raviv, the pocket for the touchpad is designed to house any necessary wires).
Regarding claim 8, Shockley, as modified by Raviv, teaches all previous elements of the claim as stated above. Shockley does not teach a substantially rigid material under the function control board. 
However, Theil teaches an analogous wearable vest (see Fig. 8) with storage spaces for components (see paragraph 2; see Fig. 8, pouch 110) wherein a substantially rigid material is placed under the electrical component (see Fig 17A; see also paragraphs 162 and 164; the housing for the wearable pouch includes a first substrate that is made of rigid material).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the housing for the function control board of the modified Shockley to include a substantially rigid material, as taught by Theil, for the purpose of housing an electronic component in pouch that keeps its shape and shields the user from the heat of the component (see paragraphs 162 and 164 of Theil, the configuration of Theil is .
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Shockley et al. (US PGPub 2016/0095782) in view of Thiel et al. (US PGPub 2016/0118634) as applied to claim 1 above, and further in view of Lewis Jr. et al.  (US PGPub 2016/0136462).
Regarding claim 9, Shockley, as modified, teaches all previous elements of the claim as stated above. Shockley does not teach wherein the cable forks to at least two cables to connect with the control circuit, the massage heads in the body, a power source, and connecting the function control board.
However, Lewis an analogous wearable therapeutic device with multiple components (see abstract and Fig. 1) wherein the cable forks to at least two cables to connect with the control circuit and the therapeutic components (see Fig. 7; see paragraph 79).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cable of Shockley to fork to at least two cables, as taught by Lewis, for the purpose of allowing a single cable to connect to multiple components from the controller in order to minimize the number of cables coming from the controller (see paragraph 79 of Lewis). As modified, the cable would connect to the massage heads, power source, and control board of Shockley as those components are part of the system taught by Shockley.
Claims 10-11, 14-15, 17-18, 20, 24-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shockley et al. (US PGPub 2016/0095782) in view of Thiel et al. (US PGPub 2016/0118634) as applied to claim 1 above, and further in view of NPL ’16 Types of Fiber Optic connectors to Choose From’ (Hereinafter “Ad-net”).
Regarding claim 10, Shockley, as modified, teaches all previous elements of the claim as stated above and further teaches the control circuit further comprising a second cable, wherein the second cable having a connector to connect and disconnect the function control board and the control circuit (see Fig. 11 of Shockely, the control circuit has several cables to connect to components).
Shockely does not teach wherein the second cable has at least one fast connector.
However, Ad-net teaches that fast connectors are used where flexibility is needed at termination points when an optical signal is routed and that fast connectors are sturdy and can handle multiple connections (see page 1 of attached NPL, as stated above, the term ‘fast connector’ is being interpreted as meaning fiber optic connectors).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cable of Shockley to have a fast connector for the purpose of using a connection that makes it easy to disconnect and replace the control circuit while maintaining a sturdy connection when in use.
Regarding claim 11, Shockley, as modified, teaches all previous elements of the claim as stated above and further teaches the control circuit further comprising a third cable, wherein the third cable has a connector that connects and disconnects to a power source and the control circuit (see Fig. 11 of Shockely, the control circuit has several cables to connect to components; see paragraph 67, the system is powered by known power sources, the control circuit would be connected to the power source to function).
Shockley does not teach wherein the third cable has at least one fast connector.
However, Ad-net teaches that fast connectors are used where flexibility is needed at termination points when an optical signal is routed and that fast connectors are sturdy and can handle multiple connections (see page 1 of attached NPL,  the term ‘fast connector’ is being interpreted as meaning fiber optic connectors with male and female ends).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cable of Shockley to have a fast connector for the purpose of using a connection that makes it easy to disconnect and replace the control circuit while maintaining a sturdy connection when in use.
Regarding claim 14, Shockley, as modified, teaches all previous elements of the claim as stated above. Shockley does not teach the control circuit further comprising at least a fast connector detachably connecting the fast connector on the cable
However, Ad-net teaches that fast connectors are used where flexibility is needed at termination points when an optical signal is routed and that fast connectors are sturdy and can handle multiple connections (see page 1 of attached NPL, the term ‘fast connector’ is being interpreted as meaning fiber optic connectors with male and female ends).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cable of Shockley to have a fast connector for the purpose of using a connection that makes it easy to disconnect and replace the control circuit while maintaining a sturdy connection when in use.
Regarding claim 15, Shockley, as modified, teaches all previous elements of the claim as stated above. Shockley does not teach wherein a fast connector is configured in the cable proximal to the control circuit
However, Ad-net teaches that fast connectors are used where flexibility is needed at termination points when an optical signal is routed and that fast connectors are sturdy and can handle multiple connections (see page 1 of attached NPL, the term ‘fast connector’ is being interpreted as meaning fiber optic connectors with male and female ends).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cable of Shockley to have a fast connector for the purpose of using a connection that makes it easy to disconnect and replace the control circuit while maintaining a sturdy connection when in use. 
Shockely further does not disclose wherein the connector is configured on the cable proximal to the control circuit. However, Thiel teaches an analogous wearable vest (see Fig. 8) with a storage space for components (see paragraph 2; see Fig. 8, pouch 110) wherein the connection to the control circuit is proximal the control circuit (see Fig. 1, connector 152).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the connector of Shockley to be located proximal to the control circuit for the purpose of making the circuit easier to replace without excessive cabling.
Regarding claim 17, Shockley teaches a massaging apparatus system (see abstract and Fig. 11) with a convenient replaceable control circuit (Fig. 11, 650; see paragraph 96, control unit is replaceable with ‘convenient’ being a subjective term), comprising,

At least one massage head (see Fig. 5, oscillators 110);
A control circuit (Fig. 11, 650); and
A substantially closed storage space having at least one exit (see paragraph 96, controller placed within the container so it has at least one exit),
a fastener to secure the substantially closed storage space (see paragraph 96, zipper or closure flap used to close the opening)
 wherein the control circuit is stored in the substantially closed storage space (see paragraph 96; see also Figs. 11 and 24; controller 650 may be placed in a container that is attached to the vest),
Wherein the control circuit has at least one cable connecting with the at least one massage head (Fig. 11, cable 670 connects the controller to the massage heads of the oscillators),
Wherein the cable goes through the at least one exit and has at least one fast connector which connects and disconnects the control circuit and massage head (see paragraph 104 and Fig. 11, with the controller in a container, the cable exits through the container; the cables are easily connected/disconnected).
Shockely does not teach wherein the substantially closed storage space has at least one exit with a width of at least 10mm.
However, Theil teaches an analogous wearable vest (see Fig. 8) with a storage space for components (see paragraph 2; see Fig. 8, pouch 110) wherein the substantially closed storage space has at least one exit with a width of at least 10mm (see Fig. 1; see paragraph 126-128, the 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the closed storage space of Shockely to have an exit with a width of at least 10mm for the purpose of having an opening wide enough to accommodate typical electronic sizes for easy replacement of components.
Shockley further does not explicitly disclose wherein the substantially closed storage space further comprises a second exit, and the cable goes through the second exit.
However, Theil teaches an analogous wearable vest (see Fig. 8) with a storage space for components (see paragraph 2; see Fig. 8, pouch 110) wherein the substantially closed storage space comprises a second exit (fig. 2, 120), and the cable goes through the second exit (see fig.2, cable 152 goes through second exit 120; see paragraph 25).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the closed storage space of Shockley to have a second exit for the cable, as taught by Theil, for the purpose of allowing the cable to connect to the controller through the container while still having the container closed, protecting the controller from the elements.
Shockley further doesn’t teach wherein the control circuit has at least one cable with a fast connector that connects and disconnects the control circuit and massage head and goes through the second exit.
However, Ad-net teaches that fast connectors are used where flexibility is needed at termination points when an optical signal is routed and that fast connectors are sturdy and can 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cable of Shockley to have a fast connector for the purpose of using a connection that makes it easy to disconnect and replace the control circuit while maintaining a sturdy connection when in use. As modified, Shockley teaches at least one cable with a fast connector that connects and disconnects the control circuit and massage head and goes through the second exit (see Fig. 11 and 24 of Shockley and Fig. 2 of Thiel; as modified the cable connecting to the massage heads of Shockley go through the second exit).
Regarding claim 18, Shockley, as modified, further teaches wherein the body has a power source storage space and a power source (see Fig. 11, battery 660; see paragraph 96, battery may be held in container attached to the vest), and the power source is connected with a cable extended from the substantially closed storage space (see Fig. 11; see Fig. 24 showing containers for parts, battery can be housed in containers as shown, the cable extends from the storage space).
Regarding claim 20, Shockley further teaches a function control board in communication with the control circuit (see paragraph 63, a touchpad may be used to input controls to the control circuit, a touchpad being a board used to control the functions of the device).
Regarding claim 24, Shockley, as modified, teaches all previous elements of the claim as stated above and further teaches the control circuit further comprising a second cable, wherein the second cable having a connector to connect and disconnect the function control board and 
Shockely does not teach wherein the second cable has at least one fast connector.
However, Ad-net teaches that fast connectors are used where flexibility is needed at termination points when an optical signal is routed and that fast connectors are sturdy and can handle multiple connections (see page 1 of attached NPL, the term ‘fast connector’ is being interpreted as meaning fiber optic connectors with male and female ends).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cable of Shockley to have a fast connector for the purpose of using a connection that makes it easy to disconnect and replace the control circuit while maintaining a sturdy connection when in use.
Regarding claim 25, Shockley, as modified, teaches all previous elements of the claim as stated above and further teaches the control circuit further comprising a third cable, wherein the third cable has a connector that connects and disconnects to a power source and the control circuit (see Fig. 11 of Shockely, the control circuit has several cables to connect to components; see paragraph 67, the system is powered by known power sources, the control circuit would be connected to the power source to function).
Shockley does not teach wherein the third cable has at least one fast connector.
However, Ad-net teaches that fast connectors are used where flexibility is needed at termination points when an optical signal is routed and that fast connectors are sturdy and can handle multiple connections (see page 1 of attached NPL, the term ‘fast connector’ is being interpreted as meaning fiber optic connectors with male and female ends).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cable of Shockley to have a fast connector for the purpose of using a connection that makes it easy to disconnect.
Regarding claim 26, Shockley further teaches the body further comprising a second substantially closed storage space with an cable exit to replace the massage head and for cable go through (see Fig. 24 and paragraph 96, the massage heads are in their own containers with exits for the cable).
Regarding claim 28, Shockley, as modified, teaches all previous elements of the claim as stated above. Shockley does not teach the control circuit further comprising at least a fast connector detachably connecting the fast connector on the cable
However, Ad-net teaches that fast connectors are used where flexibility is needed at termination points when an optical signal is routed and that fast connectors are sturdy and can handle multiple connections (see page 1 of attached NPL, as stated above, the term ‘fast connector’ is being interpreted as meaning fiber optic connectors).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cable of Shockley to have a fast connector for the purpose of using a connection that makes it easy to disconnect and replace the control circuit while maintaining a sturdy connection when in use.
Regarding claim 29, Shockley, as modified, teaches all previous elements of the claim as stated above. Shockley does not teach wherein a fast connector is configured in the cable proximal to the control circuit
However, Ad-net teaches that fast connectors are used where flexibility is needed at termination points when an optical signal is routed and that fast connectors are sturdy and can handle multiple connections (see page 1 of attached NPL, as stated above, the term ‘fast connector’ is being interpreted as meaning fiber optic connectors).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cable of Shockley to have a fast connector for the purpose of using a connection that makes it easy to disconnect and replace the control circuit while maintaining a sturdy connection when in use. 
Shockely further does not disclose wherein the connector is configured on the cable proximal to the control circuit. However, Thiel teaches an analogous wearable vest (see Fig. 8) with a storage space for components (see paragraph 2; see Fig. 8, pouch 110) wherein the connection to the control circuit is proximal the control circuit (see Fig. 1, connector 152).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the connector of Shockley to be located proximal to the control circuit for the purpose of making the circuit easier to replace without excessive cabling.
Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Shockley et al. (US PGPub 2016/0095782) in view of Thiel et al. (US PGPub 2016/0118634), further in view of NPL ’16 Types of Fiber Optic connectors to Choose From’ (Hereinafter “Ad-net”) as applied to claim 17 above, and further in view of Lamarque (US PGPub 2006/0218692).
Regarding claim 19, Shockley, as modified, teaches all previous elements of the claim as stated above. Shockley does not teach wherein the substantially closed storage space exit be made by elastic material.
However, Lamarque teaches an analogous wearable therapeutic device (see abstract and Fig. 1) with substantially closed storage spaces for components (see Fig. 1, pockets 28-36; see paragraph 23) wherein the openings are made by elastic material (see paragraph 11).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the storage space of Shockley to have elastic openings, as taught by Lamarque, for the purpose of allowing the user to easily open and close the space to remove the device (see paragraph 11 of Lamarque).
Claims 21-22 rejected under 35 U.S.C. 103 as being unpatentable over Shockley et al. (US PGPub 2016/0095782) in view of Thiel et al. (US PGPub 2016/0118634), further in view of NPL ’16 Types of Fiber Optic connectors to Choose From’ (Hereinafter “Ad-net”) as applied to claim 17 above, and further in view of Raviv (US PGPub 2012/0186000).
Regarding claim 21, Shockley, as modified, teaches all previous elements of the claim as stated above. Shockley does not teach wherein the function control board is located in the shoulder strap of the body, and is connected by a cable extended from the substantially closed storage space.
However, Raviv teaches an analogous wearable system with a convenient replaceable control unit (see abstract, see Fig. 2, the wearable has a pocket to easily place a control unit 100 within) comprising a function control board (see Fig. 2, touchpad 27) wherein the function control board is located in the shoulder of the body (see Fig. 2).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the touchpad of Shockley, to be located in the shoulder of the body, as taught by Raviv, for the purpose of placing the touchpad in a convenient location for the user to access. As modified, Shockley further teaches wherein the control unit is connected by a cable extended from the substantially closed storage space (see Fig. 11 of Shockley, a cable extends from the storage space of the controller to connect to components; see paragraph 42 of Raviv, the pocket for the touchpad is designed to house any necessary wires).
Regarding claim 22, Shockley, as modified by Raviv, teaches all previous elements of the claim as stated above. Shockley does not teach a substantially rigid material under the function control board. 
However, Theil teaches an analogous wearable vest (see Fig. 8) with storage spaces for components (see paragraph 2; see Fig. 8, pouch 110) wherein a substantially rigid material is placed under the electrical component (see Fig 17A; see also paragraphs 162 and 164; the housing for the wearable pouch includes a first substrate that is made of rigid material).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the housing for the function control board of the modified Shockley to include a substantially rigid material, as taught by Theil, for the purpose of housing an electronic component in pouch that keeps its shape and shields the user from the heat of the component (see paragraphs 162 and 164 of Theil, the configuration of Theil is intended to dissipate heat from the component, the rigidity of the material used in the layers inherently provides structure to keep the pouch’s shape).
Claim 23 rejected under 35 U.S.C. 103 as being unpatentable over Shockley et al. (US PGPub 2016/0095782) in view of Thiel et al. (US PGPub 2016/0118634), further in view of NPL ’16 Types of Fiber Optic connectors to Choose From’ (Hereinafter “Ad-net”) as applied to claim 17 above, and further in view of Lewis Jr. et al.  (US PGPub 2016/0136462).
Regarding claim 23, Shockley, as modified, teaches all previous elements of the claim as stated above. Shockley does not teach wherein the cable forks to at least two cables to connect with the control circuit, the massage heads in the body, a power source, and connecting the function control board.
However, Lewis an analogous wearable therapeutic device with multiple components (see abstract and Fig. 1) wherein the cable forks to at least two cables to connect with the control circuit and the therapeutic components (see Fig. 7; see paragraph 79).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cable of Shockley to fork to at least two cables, as taught by Lewis, for the purpose of allowing a single cable to connect to multiple components from the controller in order to minimize the number of cables coming from the controller (see paragraph 79 of Lewis). As modified, the cable would connect to the massage heads, power source, and control board of Shockley as those components are part of the system taught by Shockley.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amsler et al. (US PGPub 20150039042) which discloses a wearable medical therapy device with attached components; Mullen et al. (US PGPub 2012/0022415) which discloses a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 3785                                                                                                                                                                                           
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799